Citation Nr: 0620196	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  05-35 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss. 

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service from November 1965 to November 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the above 
Department of Veterans' Affairs (VA), Regional Office (RO), 
which granted service connection for bilateral hearing loss 
and for tinnitus, and assigned a 10 percent rating for each 
disability, effective from September 27, 2004.  In his 
October 2005 substantive appeal (on VA Form 9), the veteran 
requested a hearing before a Veterans Law Judge.  A 
videoconference hearing was scheduled for June 2006 at the 
RO, however, on the day of the hearing, the Board received a 
Report of Contact, transmitted by facsimile from the RO, 
indicating that the veteran wished to withdraw his appeal in 
part.  


FINDINGS OF FACT

1.  On June 27, 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran, through his representative, that he wished to 
withdraw his appeal for hearing loss.

2.  The veteran's service-connected tinnitus is manifested by 
recurring ringing in the ears, with no showing that the 
service-connected tinnitus has caused marked interference 
with employment or necessitated frequent periods of 
hospitalization.


CONCLUSIONS OF LAW

1.  Because the veteran has withdrawn his appeal relating to 
the issue of entitlement to a rating in excess of 10 percent 
for bilateral hearing loss, the Board does not have 
jurisdiction to consider that claim.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2005).




2.  The schedular criteria for a rating in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 
5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.385, 4.85-4.87, Diagnostic Code 6260 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, this was done.


In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In an October 2004 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  In 
addition, the veteran was advised, by virtue of a detailed 
October 2005 statement of the case (SOC) and a November 2005 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We 
therefore believe that appropriate notice has been given in 
this case.  Further, the claims file reflects that the June 
2004 SOC contained the new duty-to-assist regulation codified 
at 38 C.F.R. § 3.159.  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  As the Federal Circuit Court has stated, 
it is not required "that VCAA notification must always be 
contained in a single communication from the VA."  Mayfield, 
supra, 444 F.3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as the disability rating and 
an effective date, the Board finds no prejudice to the 
veteran in proceeding with the present decision.  The 
assigned effective date for tinnitus, September 2004 (the 
date of the veteran's initial claim for service connection), 
is already the earliest possible under VA regulations.  
Herein, his claim for a higher rating is being denied, and 
the reasons therefor are fully explained.  As discussed 
below, the hearing loss issue has been withdrawn.   

II.  Bilateral Hearing Loss

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.  

In a Report of Contact between the RO and the veteran's 
representative, dated on June 27, 2006, it was noted that the 
veteran wished to withdraw his appeal for an increase in his 
rating for hearing loss.  Thus, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
that claim, and it must therefore be dismissed, without 
prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 
20.202, 20.204(b), (c).  

III.  Tinnitus

In a December 2003 VA treatment record, the veteran reported 
having chronic tinnitus for about 20 years.  

On VA examination in November 2004, the veteran reported a 
constant high-pitched tinnitus bilaterally, for the past 20 
years.  He claimed that the tinnitus was really loud and 
obnoxious about five years ago, but now that he wore his 
hearing aids all the time, it was not nearly as bad.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155.  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, the level of disability at the 
time entitlement arose is of primary concern.  Consideration 
must also be given to a longitudinal picture of the veteran's 
disability to determine if the assignment of separate ratings 
for separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

By rating decision dated in March 2005, service connection 
was granted for tinnitus, and a 10 percent disability rating 
was assigned under 38 C.F.R. § 4.87, Diagnostic Code (DC) 
6260.  

Under Diagnostic Code 6260, recurrent tinnitus is rated a 
maximum of 10 percent disabling, regardless of the cause.  An 
evaluation greater than 10 percent for recurrent tinnitus is 
not available in the Rating Schedule.  A separate evaluation 
for tinnitus may be combined with an evaluation under 
Diagnostic Codes 6100, 6200, 6204, or other diagnostic codes, 
except when tinnitus supports an evaluation under one of 
those diagnostic codes.  38 C.F.R. § 4.87, DC 6260, Note 1.  

Since the veteran filed his claim in September 2004, prior 
versions of the rating criteria for tinnitus are not 
applicable.  Moreover, this claim is not subject to the stay 
imposed by the Secretary of Veterans Affairs, at the Board, 
on the adjudication of certain tinnitus claims, i.e., those 
in which a claim for compensation for tinnitus was filed 
prior to June 13, 2003, and a disability rating for tinnitus 
of greater than 10 percent is sought; and those in which a 
claim for service connection for tinnitus filed prior to June 
10, 1999, was denied on the basis that the veteran's tinnitus 
was not "persistent" for purposes of DC 6260.  

Turning to the merits of this claim, the Board notes that, 
since the veteran's service-connected tinnitus is assigned a 
10 percent rating, the maximum schedular rating assignable 
for tinnitus, no higher rating for tinnitus is available 
under the Rating Schedule.  Nonetheless, the veteran contends 
that he is entitled to a higher rating for his tinnitus.  
Thus, the Board has considered whether an extraschedular 
rating is warranted.  The Court has held that the question of 
extraschedular rating is a component of a veteran's claim for 
an increased rating.  Bagwell v. Brown, 9 Vet. App. 157 
(1996).  In this case, the Board has reviewed the record and 
notes that there is no competent evidence of record, nor has 
the veteran contended, that his service-connected tinnitus 
markedly interferes with employment or has required frequent 
hospitalization.  Consequently, no further action on this 
matter is warranted.

In sum, the Board concludes that the evidence preponderates 
against a finding that a rating in excess of 10 percent is 
warranted for the veteran's service-connected tinnitus at any 
time since September 2004, the effective date of service 
connection.  Fenderson, supra.  No higher rating is 
warranted, nor is the evidence is so evenly balanced as to 
allow for the application of reasonable-doubt doctrine in 
this regard.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

The appeal as to the claim for a rating in excess of 10 
percent for bilateral hearing loss is dismissed.

A rating in excess of 10 percent for tinnitus is denied.



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


